Citation Nr: 1416619	
Decision Date: 04/15/14    Archive Date: 04/24/14

DOCKET NO.  10-04 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a compensable disability rating for migraine headaches.

2.  Entitlement to a compensable disability rating for degenerative joint disease, cervical spine, postoperative, prior to August 28, 2007.

3.  Entitlement to an increased disability rating for degenerative joint disease, cervical spine, postoperative, rated as 10 percent disabling from August 28, 2007.

4.  Entitlement to an increased disability rating for gout and left calcaneal cyst, currently rated as 10 percent disabling.

5.  Entitlement to an increased disability rating for residuals, fracture, left ankle, currently rated as 10 percent disabling.

6.  Entitlement to an increased disability rating for degenerative joint disease, lumbar spine, postoperative, currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D.S. Lee, Counsel


INTRODUCTION

The Veteran served on active duty from June 1972 through July 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas which, among other issues, granted increased disability ratings of 20 percent for degenerative joint disease, lumbar spine, postoperative and 10 percent for residuals, fracture, left ankle, both effective from August 28, 2006; an increased disability rating of 10 percent for degenerative joint disease, cervical spine, postoperative, effective from August 28, 2007; and denied higher disability ratings for gout and left calcaneal cyst, which was rated as 10 percent disabling, and for migraine headaches.  The Veteran perfected a timely appeal as to the assigned disability ratings for each of these disabilities.

This appeal also initially included the issues of the Veteran's entitlement to service connection for radiculopathies in the right and left lower extremities; a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU); and an extension of convalescent benefits awarded pursuant to 38 C.F.R. § 4.30.  Ultimately, a September 2010 rating decision granted service connection for radiculopathies in the lower extremities and a TDIU.  Although VA continued to deny the Veteran's claim for an extension of convalescent benefits in a September 2010 Statement of the Case, the Veteran did not subsequently perfect his appeal as to that issue via VA Form 9 or other substantive appeal.  Accordingly, these issues do not remain before the Board on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In his January 2010 substantive appeal, the Veteran indicated that he wished to have a video conference hearing scheduled in this matter.  Pursuant to that request, a video conference hearing was scheduled to take place in January 2014, with the Veteran attending the hearing from the Waco RO.  Notice to that effect was mailed to the Veteran in November 2013.

Approximately one week before the scheduled video conference hearing, the Veteran contacted VA and advised that he was unable to attend the scheduled video conference hearing because he was scheduled to undergo surgery.  The Veteran indicated that he intended to reschedule the hearing for a later date.

Pursuant to 38 C.F.R. § 20.700 (2013), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  See also 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. §§ 20.703, 20.704 (2013) (pertaining specifically to hearings before the Board).  Accordingly, and because the RO schedules video conference hearings, a remand of this matter to the RO for the requested Board hearing is warranted.

Accordingly, the case is REMANDED for the following action:

The Appeals Management Center (AMC) should schedule the Veteran for a new video conference hearing, to be held at the VA RO in Waco, Texas or other appropriate location consistent with the provisions of 38 C.F.R. § 20.705.  AMC should notify the Veteran and his representative of the date and time of the rescheduled hearing.  See 38 C.F.R. § 20.704(b).  If the Veteran fails to report for the hearing, a copy of the letter notifying the Veteran of the date and time of the hearing must be associated with the claims file.  After the hearing, the claims file should be returned to the Board in accordance with current appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



